UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6354


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES DANA SWEETS, a/k/a Sweets,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Chief District Judge. (1:04-cr-00564-CCB-4)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Dana Sweets, Appellant Pro Se. Jason Daniel Medinger, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Dana Sweets appeals the district court’s letter order rejecting as meritless

his objection to subject matter jurisdiction and denying his motion for a new trial. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Sweets, No. 1:04-cr-00564-CCB-4

(D. Md. Mar. 2, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                          2